SENTENCIA
Hallándose en etapa de ejecución y liquidación de haberes nuestra sentencia en la revisión administrativa (O-80-687) la sala de instancia denegó la solicitud del Munici-pio demandado para que autorizara el descuento de salarios percibidos por los empleados repuestos, durante el período de cesantía, tanto de fuentes de empleo público como pri-vado. Recurrió el patrono y expedimos auto de certiorari. Los demandantes recurridos dejaron el caso sometido por las razones de su escrito de oposición a la expedición del auto, a saber, que las decisiones en Bachier Ortiz v. Pirella, Alcalde de Arroyo, S. de 29 octubre, 1981, y Municipio de Mayagüez v. Rivera, R. de 30 diciembre, 1981, no constituyen fuente de derecho jurisprudencial. El argumento fue desplazado por la opinión de este Tribunal en Estrella v. Mun. de Luquillo, 113 D.P.R. 617 (1982), que autorizó el descuento de haberes y sueldos de empleo público o gubernamental.
La deducción de sueldos y emolumentos percibidos durante la cesantía de fuentes gubernamentales es cuestión nueva, enteramente extraña al pleito, y así reconocida por este Tribunal en análogas circunstancias en Bachier Ortiz v. Pirella, Alcalde de Arroyo, supra; Municipio de Mayagüez v. Rivera, 113 D.P.R. 467 (1982); y Estrella v. Mun. de Luquillo, supra. Se concreta, por tanto, la excepción a la regla de que recibido el mandato, lo resuelto por el tribunal de apelación constituye “la ley del caso”. Esta excepción fue reconocida desde el año 1949 en Martínez v. Tribunal de Distrito, 69 D.P.R. 552, 555 (1949), donde basados en cinco precedentes del Tribunal Supremo de los Estados Unidos, dijimos:
*157Esta Corte ha decidido que resuelto un caso por un tribunal superior y recibido el mandato por el tribunal inferior este último está en el deber de dar cumplimiento a lo ordenado y que lo resuelto por el tribunal superior constituye la ley del caso. (Citas omitidas.) Sin embargo, cuando una cuestión sus-tantiva nueva enteramente extraña al pleito principal no ha sido suscitada, litigada o resuelta por la corte inferior o por este tribunal, la sentencia y mandato obviamente no pueden tener efecto alguno sobre tal cuestión. Sprague v. Ticonic National Bank, 307 U.S. 161, 168; Ex Parte The Union Steamboat Company, 178 U.S. 317, 319; In re Potts, 166 U.S. 263, 266; In the Matters of Howard, 76 U.S. 175, 183; In re Sanford Fork and Tool Co., 160 U.S. 247, 256.
La corte inferior puede considerar cualquier cuestión que quedó abierta en el mandato y su decisión podrá revisarse sólo por nueva apelación. In re Sanford Fork and Tool Co., supra.
El principio ha sido reiterado en nuestra jurisprudencia.
Es reconocida generalmente la norma de que las determi-naciones de un tribunal apelativo constituyen la “ley del caso” en todas aquellas cuestiones consideradas y decididas y generalmente obligan tanto al tribunal de instancia como al que las dictó si el caso vuelve a su consideración. Decimos generalmente, ya que se reconoce que “cuando un tribunal se convence de que la ley del caso establecida es errónea y que podría causar una grave injusticia, debe de tener el poder de aplicar una norma de derecho diferente con el propósito de resolver el caso que tiene ante su consideración en una forma justa.” Srio. del Trabajo v. Tribunal Superior, 95 D.P.R. 136, 140 (1967), seguido en Rivera v. Insurance Co. of P.R., 103 D.P.R. 91, 94 (1974).
De ahí que la parte recurrida no haya dependido en su alegato de la norma de “ley del caso”. La deducción de suel-dos originados en fuente ajena al empleo del que fue ilegal-mente removida la parte recurrida, es cuestión substantiva nueva, que no había sido previamente adjudicada, ni en instancia ni en revisión, y por tanto sustraída por completo a la regla de “ley del caso”.
*158Con estos antecedentes y fundamentos se anula la reso-lución recurrida y se ordena el referido descuento de los haberes y beneficios qup han de liquidarse a estos emplea-dos, si hubieren percibido tales salarios o emolumentos de fuentes gubernamentales durante su cesantía.
Así lo pronunció y manda el Tribunal y certifica la Secretaria General. El Juez Asociado Señor Díaz Cruz ordenaría el descuento adicional de sueldos y emolumentos originados en la empresa privada, consistente con su posición en Estrella v. Mun. de Luquillo, supra, y Olivieri Morales v. Pierluisi, 113 D.P.R. 790 (1983). El Juez Presidente Señor Trías Monge disintió. El Juez Asociado Señor Torres Rigual emitió opinión disidente.
(Fdo.) Lady Alfonso de Cumpiano

Secretaria General

-0-